 

Exhibit 10.2

 

EMPLOYMENT AGREEMENT

FOR THE

PRESIDENT AND CHIEF EXECUTIVE OFFICER

 

November 15, 2018

 

 

 

 

EXECUTIVE AGREEMENT

 

Agreement made this 15th day of November 2018 between FEDERAL LIFE GROUP, INC.,
a Pennsylvania corporation; FEDERAL LIFE INSURANCE COMPANY, an Illinois stock
life insurance company, and any subsidiaries or affiliates (hereinafter referred
to as the “Corporation”) and WILLIAM S. AUSTIN (hereinafter sometimes referred
to as the “President”).

 

William S. Austin was presently employed by the Federal Life Insurance Company
as its President and Chief Operating Officer pursuant to an executive agreement
dated November 30, 2017 (the “Prior Employment Agreement”).

 

The Board of Directors of the Corporation desire to provide for the continued
employment of the President which the Board has determined will be in the best
interests of the policyholders of Federal Life Insurance Company and the
Corporation and will enforce and encourage the continued attention and
dedication of the President to the Corporation. The President is willing to
commit himself to continue to serve the Corporation on the terms and conditions
herein provided.

 

In order to effect the foregoing, the Corporation and the President wish to
enter into an agreement on the terms and conditions set forth below.

 

Accordingly, in consideration of the promises and the respective covenants and
agreements herein contained, in further consideration of services performed and
to be performed by the President and intending to be legally bound, the parties
hereto agree as follows:

 

1.Employment.

 

A.The Corporation agrees to employ the President as President and Chief
Executive Officer of the Corporation after the Conversion and the President
agrees to serve in such role during the term of employment as set forth in this
Agreement.

 

B.If at any time William S. Austin is not in employed as an officer as provided
in Paragraph 1A, he shall have the right, by written notice to the Corporation,
to terminate his services hereunder effective as of the last day of the month
following the receipt by the Corporation of any such written notice and the he
shall have no other obligations under this Agreement. His termination of
services under this Paragraph shall be treated as a termination of employment by
the Corporation other than for material breach or just cause on his part and
accordingly, shall be governed by the provisions of Paragraph 7A of this
Agreement.

 

 1 

 

 

2.Term of Employment.

 

The initial term of employment, as this phrase is used throughout this
Agreement, shall be for the period beginning on the date of this Agreement and
ending three (3) years thereafter consistent with the provisions of Chapter 215
ILCS 5/245, as it exists at the time this Agreement is executed. This agreement
is automatically extended each day for an additional day except that a notice of
non-extension may be given at any time by the Board of Directors of the
Corporation in which case the term of employment will expire at the end of its
then current term.

 

3.President’s Duties During Term of Employment.

 

The President shall devote his full business time (with allowances for vacations
and sick leave) and attention and best efforts to the affairs of the Corporation
and their subsidiaries and affiliates during the term of employment; provided,
however, that he may serve as a director of other corporations and entities and
may engage in other activities to the extent that they do not inhibit the
performance of his duties hereof or conflict with the business of the
Corporation.

 

4.Compensation.

 

The President’s base salary shall be Four Hundred Thousand Dollars ($400,000).
The President base salary will be determined each year by the Corporation’s
Board of Directors Compensation Committee at its annual meeting (but shall not
be less than the amount set forth herein) and will be paid in substantially
equal monthly installments plus a bonus determined annually by the Compensation
Committee based upon determination of the Compensation Committee as to the
performance of the President. Any annual increase to the base salary shall be
become the base salary as set forth herein.

 

5.Other Benefits.

 

In addition to the compensation provided for herein, the President shall be
entitled to participate in any and all employee benefit programs of the
Corporation as currently in effect. Further, the President shall be entitled to
receive prompt reimbursement for all expenses which he deems reasonably incurred
by him in performing services hereunder provided such expenses are incurred and
accounted for in accordance with the policies and procedures presently
established by the Corporation.

 

 2 

 

 

6.Counsel Fees and Indemnification.

 

A.In the event that:   (1) the Corporation terminates or seeks to terminate this
Agreement alleging as justification for such termination a material breach by
the President or causes hereinafter set forth and the President disputes such
termination or attempted termination; and/or (2) the President elects to
terminate his services hereunder pursuant to Paragraph 1B of this Agreement; the
Corporation disputes its obligations to pay to the President that portion of his
base salary as hereinafter provided; the Corporation shall pay or reimburse to
the President all reasonable costs incurred by him in such dispute, including
attorney’s fees and costs providing the President shall prevail in such action.

 

B.The Corporation further represent and warrant:  (1) that the President is and
shall continue to be covered and insured up to the maximum limits provided by
all insurance that the Corporation maintain to indemnify their directors and
officers, and (2) that the Corporation will exert their best efforts to maintain
such insurance at least at its present limits in effect throughout the term of
the President’s employment.

 

C.The Corporation hereby warrants and represents that the undertakings of
payment indemnification and maintenance of such insurance coverage for the
President set out above are not in conflict with the charter of the Corporation
or its By-Laws or with any validly existing agreement or other proper corporate
action of the Corporation.

 

7.Termination.

 

A.Termination by the Corporation other than for Material or Just Cause.

 

If the Corporation shall terminate the President’s employment during the term of
employment for other than a material breach of this Agreement or “just cause”,
as herein defined, the President shall have no obligation to seek other
employment in mitigation of damages in respect of any period following the date
of such termination and the President shall be entitled to receive from the
Corporation the full base salary to which he is then entitled to the end of the
term of employment which shall be payable to the President in monthly
installments without regard to, or reduction because of, any other compensation
or income which the President receives or is entitled to receive whether from
the Corporation or otherwise. It is stipulated that any payments made in
accordance with the foregoing shall be paid to and received by the President as
liquidated damages for the unwarranted termination of his employment and not as
penalties and he shall be entitled to receive no further sums under this
Agreement except as such that have accrued as of the date of termination or as
otherwise specifically provided in this Agreement. In view of the fact that the
term of this Agreement is for three (3) years pursuant to the provisions of the
aforesaid described Chapter 215 ILCS 5/245, it is contemplated that the payments
provided to be made by virtue of this provision shall be completed at the
expiration of three (3) years from the date of such termination.

 

 3 

 

 

It is further understood that coverage under the Home Office Employees’ Group
Health Plan during the period when payments are being made under this paragraph
or Paragraph 7C will continue at the same price as if employment had continued.

 

B.Termination by the Corporation for Material Breach or for Just Cause.

 

“Just cause” shall mean willful misconduct, dishonesty, conviction of (or plea
of nolo contendre to) a felony, habitual drunkenness or excessive absenteeism
not related to illness. Should the President’s employment be terminated by the
Corporation for a material breach of this Agreement or for “just cause”, the
Corporation shall be obligated to pay the President his then base salary only
through the end of the month during which such termination occurs plus such
other sums as are payable to the President under this Agreement and which have
accrued as of the end of such month.

 

The termination of employment of the President shall not be deemed to be for
“Just cause” unless and until there shall have been delivered to the President a
copy of a resolution duly adopted by the affirmative vote of not less than 66%
of the entire membership of the Corporation’s Board (excluding the President) at
a meeting of the Board called and held for such purpose (after reasonable notice
is provided to the President and the President is given an opportunity, together
with counsel, to be heard before the Board) finding that, in the good faith
opinion of the Board, the President is guilty of the conduct described above,
and specifying the particulars thereof in detail

 

C.Termination by the President.

 

Without prejudice to the provisions of Paragraph 1B of this Agreement, it is
agreed that if during the term of employment the President resign employment for
“Good Reason.” Any such resignation shall not be deemed to be a material breach
by the President of this Agreement.

 

The term “Good Reason” shall mean (i) a material diminution in salary, (ii) a
material diminution in authority, duties or responsibilities, or (iii) a
reassignment which assigns full-time employment duties to President at a
location more than fifty (50) miles from the Corporation’s principal executive
office on the date of this Agreement, in all cases after notice from President
to the Corporation within ninety (90) days after the initial existence of any
such condition that the condition constitutes Good Reason and the failure of the
Corporation to cure such situation within thirty (30) days after said notice.

 

 4 

 

 

It is further agreed that upon such resignation, except for obligations of
either party to the other which have accrued as of the date of the President’s
resignation or as otherwise specifically provided in this Agreement, the
President shall be entitled to receive the compensation provided under
Paragraph 7A of this Paragraph 7 as if such termination was by the Corporation
other than for material breach or other just cause. It is provided, however,
that the President’s obligation of non-disclosure as provided in Paragraph 11 of
this Agreement shall remain undiminished and in full force and effect and the
obligation of the President under Paragraph 8 of this Agreement not to compete
shall continue for the period during which payments continue to be made to the
President under the provisions of Paragraph 7A.

 

8.Non-Competition.

 

A.Except as is otherwise provided in Paragraph 7C, it is agreed that during the
term of employment and during any period in which the President is receiving
compensation as provided in Paragraphs 4 and 7, the President will not without
the prior approval of the Executive Chairman of the Board of the Corporation
become an officer, employee, agent, partner or director of any business
enterprise which is in substantial direct competition (as defined below) with
the Corporation as the business of the Corporation may be constituted during the
term of employment or at the termination thereof.

 

B.If the President’s employment by the Corporation is terminated by the
President during the term of employment, the President shall not during the
period in which he is compensated under the provisions of Paragraphs 7A and 7C
following such termination become an officer, employee, agent, partner or
director of any business enterprise in substantial direct competition with the
Corporation as the business of the Corporation may be constituted at the time of
such termination.

 

C.For the purpose of this Paragraph 8, a business enterprise with which the
President becomes associated as an officer, employee, agent, partner or director
shall be considered in “substantial direct competition” if during a year when
such competition is prohibited its sales of any product or service which is
competitive with a product or service furnished by the Corporation amount to
more than ten percent (10%) of the Corporation’s total combined sales of its
products or services. This provision shall be effective during the period in
which the President is receiving payments from the Corporation under the
provisions of Paragraphs 7A and 7C.

 

9.Effect of Death and Disability.

 

A.In the event of death of the President during the period of employment, the
legal representative of the President shall be entitled to the base salary
provided for in Paragraph 4 for the month in which death shall have taken place
at the rate being paid at the time of death and the period of employment shall
be deemed to have ended as of the close of business on the last day of the month
in which death shall have occurred but without prejudice to any payments due in
respect to the President’s death.

 

 5 

 

 

It is further understood that the foregoing shall not foreclose the Board of
Directors of the Corporation from voting to continue the compensation of the
President to his widow for a reasonable period after his death.

 

B.If, as a result of the President’s incapacity due to physical or mental
illness, the President shall have been absent from his duties hereunder on a
full-time basis for the entire period of nine (9) consecutive months, the period
of employment shall be deemed to have ended as of the close of business on the
last day of such nine (9) month period but without prejudice to any payments due
to the President in respect to disability.

 

In the event of disability of the President during the period of employment, the
President shall be entitled to the base salary provided of in Paragraph 4 above
at the rate being paid at the time of the commencement of disability for the
first nine (9) month period of such disability. Thereafter, the President shall
receive fifty percent (50%) of such rate being paid at the time of the
commencement of disability for the remaining term provided for in this
Agreement; provided, however, that this Agreement after the expiration of the
nine (9) month period shall be reduced by any payments to which the President
may be entitled for the payment period because of disability under any
disability plan of the Company or of any subsidiary or affiliate thereof.

 

10.Successors or Assigns.

 

Any successor or assign (whether direct or indirect by purchase, merger,
consolidation or change of control) shall absolutely and unconditionally assume
and agree to perform this Agreement in the same manner and to the same extent
that the Corporation would be required to perform it if no succession or
assignment had taken place. The Corporation agrees that it will require any
successor, or assign, under the circumstances herein above set forth, to
expressly, absolutely and unconditionally assume and agree to perform this
Agreement. Any failure of the Corporation to obtain such agreement prior to the
effectiveness of any such succession or assignment shall be a material breach of
this Agreement and shall entitle the President to terminate under the provisions
of Paragraph 7A. As used in this Paragraph the Corporation shall mean the
Federal Life Group, Inc., Federal Life Insurance Company and any successor of
their business and/or assets as aforesaid which executes and delivers the
agreement provided for in this Paragraph or which otherwise becomes bound by the
terms and conditions of this Agreement by operation of law.

 

 6 

 

 

This Agreement shall inure to the benefit of and be enforceable by the
President’s legal representative, executors, administrators, successors, heirs,
devisees, designees and legatees. If the President should die while any amounts
are still payable to him hereunder such amounts unless otherwise provided for
herein shall be paid in accordance with the terms of this Agreement to the
President’s devisees, legatees, or other designees, or, if there be no such
designees, to the President’s estate.

 

11.Non-disclosure.

 

The President agrees that he shall not at any time while receiving compensation
from the Corporation disclose or use, except in the course of his employment
with the Corporation in the pursuit of the business of the Corporation, any
confidential information or proprietary data of the Corporation whether such
information or proprietary data is in his memory or embodied in writing or other
physical form.

 

12.Conflicts.

 

Any paragraph, sentence, phrase or other provision of this President Employment
Agreement which is in conflict with any applicable statute, rule or other law
shall be deemed, if possible, to be modified or altered to conform thereto or,
if not possible, to be omitted here from. The invalidity of any portion hereof
shall not affect the form and effect of the remaining valid portions hereof.
Paragraph headings are included herein for convenience and are not intended to
affect in any way the interpretation of any remaining paragraphs of this
Agreement.

 

13.Governing Law.

 

This President Employment Agreement is governed by and is to be construed in
accordance with the laws of the State of Illinois.

 

14.Notice.

 

All notices shall be in writing and shall be deemed effective when delivered in
person, or 48 hours after deposit thereof in the U.S. mails, postage pre-paid,
for delivery as registered mail, return-receipt requested, addressed in the case
of the President to his last known address as carried on the personnel records
of the Corporation and in the case of the Corporation to the corporate
headquarters to the attention of the Executive Chairman thereof or to such other
address as the parties to be notified may specify by notice to the other party.

 

 7 

 

 

15.Arbitration.

 

A.Any controversy or claim arising out of or relating to this Agreement or any
breach thereof shall be settled by arbitration before three (3) arbitrators, as
provided below, and judgment of the award rendered which the arbitrators, or at
least a majority of the arbitrators, may be entered in any court having
jurisdiction thereof.

 

B.Each party shall appoint a disinterested and neutral arbitrator and the two
thus appointed shall appoint a third disinterested and neutral arbitrator. If
the two arbitrators so chosen cannot agree on the appointment of a third
arbitrator then such arbitrator shall be appointed by the then Chief Judge of
the United States District Court of Illinois.

 

16.Representation and Warranties.

 

The Corporation represents and warrants that the execution of this Agreement by
the Corporation has been duly authorized by resolution of its Board of
Directors.

 

17.Modification.

 

No provision of this Agreement may be modified, waived or discharged unless such
modification, waiver or discharge is agreed to in writing signed by the
President and the Corporation. No waiver by either party hereto at any time by
any breach of any part hereto of any compliance with any conditions or
provisions of this Agreement to be performed by such party shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

18.Compliance with Code Section 409A.

 

A.Notwithstanding any provision of this Agreement to the contrary, the
President’s employment will be deemed to have terminated on the date of the
President “separation from service” (within the meaning of Treas. Reg.
Section 1.409A-1(h)) with the Corporation.

 

B.It is intended that this Agreement will comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and any regulations and
guideline issued thereunder to the extent that any compensation and benefits
provided hereunder constitute deferred compensation subject to Code
Section 409A. This Agreement shall be interpreted on a basis consistent with
this intent. The parties will negotiate in good faith to amend this Agreement as
necessary to comply with Section 409A in a manner that preserves the original
intent of the parties to the extent reasonably possible. No action or failure to
act, pursuant to this Section 18 shall subject the Corporation to any claim,
liability, or expense, and the Corporation shall not have any obligation to
indemnify or otherwise protect the President from the obligation to pay any
taxes pursuant to Section 409A of the Code.

 

 8 

 

 

 

C.For purposes of the application of Treas. Reg. § 1.409A-1(b)(4)(or any
successor provision), each payment in a series of payments will be deemed a
separate payment.

 

D.Notwithstanding anything in this Agreement to the contrary, if any amount or
benefit that would constitute non-exempt “deferred compensation” for purposes of
Code Section 409A would otherwise be payable or distributable under this
Agreement by reason of the President’s separation from service during a period
in which he is a “specified employee” (as defined under Code Section 409A and
the final regulations thereunder), then, subject to any permissible acceleration
of payment by the Corporation under Treas. Reg. Section 1.409A-3(j)(4)(ii)
(domestic relations order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi)
(payment of employment taxes):

 

(i)if the payment or distribution is payable in a lump sum, the President’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the President’s death or the
first day of the seventh month following the President’s separation from
service; and

 

(ii)if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the President’s separation from service
will be accumulated and the President’s right to receive payment or distribution
of such accumulated amount will be delayed until the earlier of the President’s
death or the first day of the seventh month following the President’s separation
from service, whereupon the accumulated amount will be paid or distributed to
the President and the normal payment or distribution schedule for any remaining
payments or distributions will resume.

 

This Section 18(D) should not be construed to prevent the application of Treas.
Reg. § 1.409A-1(b)(9)(iii)(or any successor provision) to amounts payable
hereunder (or any portion thereof).

 

 9 

 

 

IN WITNESS WHEREOF, the Corporation, by order of their Board of Directors, has
caused this Agreement, consisting of ten (10) pages, to be signed in its
corporate name by the duly authorized Director and impressed with its corporate
seal, attested by its Secretary and the Director has hereunto set his hand on
the day and year first above written.

 

ATTEST:   FEDERAL LIFE GROUP, INC.           By:   Secretary     Director –
Authorized             By:   Witness     William S. Austin

 

 10 

 